DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0004019 to Busch in view of US 2003/0159969 to McMichael et al. (McMichael) and US Patent No. 3,750,875 to Juster.
Regarding claim 1, Busch discloses a pre-sterilized anesthesia kit (10) which can be used for with an anesthesia machine, comprising in combination a reusable molded thermoformed container (12) formed from plastic materials (¶0025); an anesthesia package including a unitary multi-compartment tray (32) formed with dividers and compartments (36) for storing various medical instruments and wrapped within an inner package wrap (towels 30, 60), the package disposed in the molded thermoformed container, a sheet (24) removably attached to the thermoformed container.  Busch does not teach the sheet being made of paper and having adhesive on one side.  McMichael discloses a medical kit (Fig 1) and in particular discloses the kit comprising a cover (26) made of paper (€0028) and having adhesive on one side (€0027) to attach the cover to an outer container (22) by the adhesive.  One of ordinary skill in the art would have found it obvious to substitute the cover of Busch with a functionally equivalent cover made of paper as taught by McMichael in order to seal the kit since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  The modified Busch does not teach a plastic sleeve with a cardboard corrugation.  Juster discloses a plastic sleeve (Fig 1) and in particular discloses incorporate cardboard corrugations to stiffen the sleeve (col. 3, ll. 60-65).  One of ordinary skill in the art would have found it obvious to incorporate a plastic sleeve to the Busch kit in order to protect a catheter.  In particular, the sleeve is capable of being stored between the sheet of paper and package since it has the structure as recited and is also capable of functioning with a machine as recited.
Regarding claim 3, the modified Busch further teaches the tray capable of storing various medical instruments as recited since it has the structure as recited.
Regarding claim 4, the modified Busch further teaches inner package wrap formed of several layers of a surgical towel (58, 60, 30).
Regarding claim 16, the modified Busch further teaches the plastic sleeve (Fig 1, Juster) capable of being used as recited since it has the structure as recited.

Claim 2, 5-6, 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busch in view of McMichael, Juster and US 2010/0311026 to Tomes et al. (Tomes).
Regarding claim 2, the modified Busch teaches the kit of claim 1 but does not explicitly teach the plastic as recited.  However, Tomes discloses a medical kit (Fig 1) and in particular discloses container (100) made of polystyrene (€0034).  One of ordinary skill in the art would have found it obvious to choose any of the known plastic material such as polystyrene to manufacture the container in order to have a strong and durable container since it has been held that selection of a known plastic to make a container of a type of plastics prior to the invention was held to be obvious.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 5, the modified Busch teaches the kit of claim 4 but does not teach a sheet of instructions.  However, Tomes discloses a kit (Fig 10) and in particular discloses sheet of instructions (1001) with adhesive on one side (€0065-0067).  One of ordinary skill in the art would have found it obvious to incorporate instructions to the Busch kit as suggested by Tomes in order to disclose to a user how to use the kit.
Regarding claim 6, the modified Busch teaches the kit of claim 5 and further teaches the sheet of instructions (1001, Tomes) can have printed matter to instruct as recited since it has the structure as recited.
Regarding claim 8, the modified Busch discloses the kit of claim 1 and further discloses the multi-compartment tray (32) made of plastic but does not teach the materials as recited.  However, Tomes discloses a medical kit (Fig 1) and in particular discloses container (100) made of styrene (€0034).  One of ordinary skill in the art would have found it obvious to choose any of the known plastic material such as polystyrene to manufacture the container in order to have a strong and durable container since it has been held that selection of a known plastic to make a container of a type of plastics prior to the invention was held to be obvious.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 9, the modified Busch teaches the kit of claim 8 but does not explicitly teach the tray having the structure as recited.  However, Tomes further discloses a tray (Fig 1) comprising a base surface extending from a first side (left side, Fig 1, Tomes) across a length (112) of the base surface to a distal second side (right side), width (113) of the base surface extends from a third side (top side) across a width of the base surface to a distal fourth side (bottom side).  One of ordinary skill in the art would have found it obvious to substitute the tray of Busch with the tray as disclosed by Tomes in order to facilitate packaging of a catheter since it has been held that simple substitution of one known element to obtain predictable results would have been obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 10, the modified Busch further teaches a stop wall (110, Tomes) present on second, third fourth and a portion of a fifth side (106, Tomes).
Regarding claim 11, the modified Busch further teaches the stop wall (110, Tomes) configured as a raised rim extending upwardly from base surface (107, 108, 109, Tomes)and passes along edges of second side, third side, fourth and fifth side (106, Tomes).
Regarding claim 12, the modified Busch further teaches intermediate raised rim (106) extends from first side (top) across length of the base surface to a distal second side (bottom), intermediate raised rim dividing tray into first (103) and second (102) and third adjacent compartments (101).
Regarding claim 13, the modified Busch further teaches wherein second and third compartments (102, 101, Tomes) are divided by a raised rim (105) extending between intermediate rim (165) and fourth side (left).


Claim 7, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Busch in view of McMichael, Juster, Tomes and US 2010/0274205 to Morelli et al. (Morelli).
Regarding claim 7, the modified Busch teaches the kit of claim 6 but does not teach a transparent flexible plastic sheet placed against the towel and wrapped with towel.  However, Morelli discloses a kit (Fig 2) and in particular transparent flexible plastic sheet (45) wrapped around tray (38).  One of ordinary skill in the art would have found it further obvious to incorporate a transparent flexible plastic sheet around the towel and tray as suggested by Morelli in order to provide additional protection for the package as well as allow for viewing of the package.
Regarding claim 17, Busch discloses a pre-sterilized anesthesia kit (10) which can be used for with an anesthesia machine, comprising in combination a reusable molded thermoformed container (12) formed from plastic materials (¶0025); an anesthesia package including a unitary multi-compartment tray (32) formed with dividers and compartments (36) for storing various medical instruments and wrapped within an inner package wrap (towels 30, 60), the package disposed in the molded thermoformed container, a sheet (24) removably attached to the thermoformed container.  Busch does not teach the sheet being made of paper and having adhesive on one side.  McMichael discloses a medical kit (Fig 1) and in particular discloses the kit comprising a cover (26) made of paper (€0028) and having adhesive on one side (€0027) to attach to an outer container (22) by the adhesive.  One of ordinary skill in the art would have found it obvious to substitute the cover of Busch with a functionally equivalent cover made of paper as taught by McMichael in order to seal the kit since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  The modified Busch does not teach a plastic sleeve with a cardboard corrugation.  Juster discloses a plastic sleeve (Fig 1) and in particular discloses incorporate cardboard corrugations to stiffen the sleeve (col. 3, ll. 60-65).  One of ordinary skill in the art would have found it obvious to incorporate a plastic sleeve to the Busch kit in order to protect a catheter.  In particular, the sleeve is capable of being stored between the sheet of paper and package since it has the structure as recited and is also capable of functioning with a machine as recited.  The modified Busch does not teach a sheet of instructions.  However, Tomes discloses a kit (Fig 10) and in particular discloses sheet of instructions (1001) with adhesive on one side (€0065-0067).  One of ordinary skill in the art would have found it obvious to incorporate instructions to the Busch kit as suggested by Tomes in order to disclose to a user how to use the kit.  Tthe modified Busch does not teach a transparent flexible plastic sheet placed against the towel and wrapped with towel.  However, Morelli discloses a kit (Fig 2) and in particular transparent flexible plastic sheet (45) wrapped around tray (38).  One of ordinary skill in the art would have found it further obvious to incorporate a transparent flexible plastic sheet around the towel and tray as suggested by Morelli in order to provide additional protection for the package as well as allow for viewing of the package.
Regarding claim 18, the modified Busch teaches the kit of claim 8 but does not explicitly teach the tray having the structure as recited.  However, Tomes further discloses a tray (Fig 1) comprising a base surface extending from a first side (left side, Fig 1, Tomes) across a length (112) of the base surface to a distal second side (right side), width (113) of the base surface extends from a third side (top side) across a width of the base surface to a distal fourth side (bottom side).  One of ordinary skill in the art would have found it obvious to substitute the tray of Busch with the tray as disclosed by Tomes in order to facilitate packaging of a catheter since it has been held that simple substitution of one known element to obtain predictable results would have been obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 19, the modified Busch further teaches a stop wall (110, Tomes) present on second, third fourth and a portion of a fifth side (106, Tomes).
Regarding claim 20, the modified Busch further teaches intermediate raised rim (106) extends from first side (top) across length of the base surface to a distal second side (bottom), intermediate raised rim dividing tray into first (103) and second (102) and third adjacent compartments (101).

Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busch in view of McMichael, Juster, Tomes and US 2011/0155599 to Yakel et al. (Yakel).
Regarding claim 14, the modified Busch teaches the kit of claim 13 but does not teach the first compartment having three dividers.  Yakel discloses a tray (Fig 8) for holding medical instruments and in particular discloses a compartment equipped with three dividers (810, 811, 812) which extend from first side (A, Fig 8 below) to a slot (B) which is between a stop wall (C) forming the side wall, a second side (D), and intermediate raised rim (E).  One of ordinary skill in the art would have found it obvious to incorporate dividers to the Busch compartment as suggested by Yakel in order to facilitate holding of medical instruments.  


    PNG
    media_image1.png
    561
    851
    media_image1.png
    Greyscale


Regarding claim 15, the modified Busch further teaches each of the three dividers having two spaced portions (820, 821, Yakel) which extend upward from the base surface and configured to be flexible to grip medical implements (301, Fig 3, Yakel).

Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that none of the prior art teach a plastic sleeve with a cardboard corrugation adapted to be stored between the sheet of paper and anesthesia package, the plastic sleeve adapted to be pulled onto an arm of the anesthesia machine so that the plastic sleeve fits around a protruding gas outlet pipe.  

In response to applicant's argument that while Juster discloses a plastic sleeve incorporating card board corrugations to stiffen the sleeve, there is no teaching or suggestion of the sleeve adapted to be pulled onto an arm of the anesthesia machine so that the plastic sleeve fits around a protruding gas outlet pipe, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735